DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 12/21/2021. Claims 5-24 has been examined and are pending.

Response to Amendment
The amendment filed on 12/21/2021 cancelled no claims.  Claim 1-4 was previously cancelled. No new claims are added. Claims 5, 11-13, 19-21, 23, 24 have been amended.  Therefore, claims 5-24 are pending and addressed below.                

Applicant’s amendments and arguments filed on 12/21/2021 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 5-24 under 35U.S.C.101.  


Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive.


 
Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 5-24) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:


Claim 5, Steps 1-10 of
receiving…. a first set of data-processing rules for processing a first network-session data, wherein the first network-session data identifies one or more operations performed….and wherein each data-processing rule of the first set of data-processing rules includes an expression that is applied to one or more first parameters associated with the first network-session data to estimate a first value representing characteristics associated with the one or more operations performed….;
receiving…. a second set of data-processing rules for processing a second network-session data. wherein the second network-session data identifies one or more operations performed by …. and wherein each data-processing rule of the second set of data-processing rules includes an expression that is applied to one or more second parameters associated with the second network-session data to estimate a second value representing characteristics associated with the one or more operations performed…;
identifying …. one or more overlapping data-processing rules that exist in both of the first set of data-processing rules and the second set of data-processing rules, wherein each data processing rule of the one or more overlapping data-processing rule is configured to process (i) the one or more first parameters to estimate the first value; and (ii) the one or more second parameters to estimate the second value;                                       

applying…. the one or more overlapping rules to the second network-session data to estimate the second value; 
processing…. the first value and the second value to estimate a correction factor; 
using…. the correction factor to normalize a raw score that indicates whether the one or more operations performed…..corresponding to one more fraudulent operations performed by ….; 
determining….and based on the normalized raw score that the second network-session data includes the one or more fraudulent operations; 
in response to determining that the second network-session data includes the one or more fraudulent operations, generating… a training dataset that includes the second network-session data; and 
processing the training dataset to train the… thereby increasing accuracy of the ….in detecting fraudulent network data from a plurality of …...

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of identifying rules, applying rules, comparing the collected traffic data to predefined values/parameters, and managing relationships or interactions (including following rules or instructions, e.g. applying the one or more overlapping data-processing rules to the first/second network-session data to estimate the first/second value).



Further, Step 1, 2, of (“receiving first set/second set of data processing rules”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/gathering/displaying data.  

Further, steps 4-7 of 
“applying…. the one or more overlapping data-processing rules to the first network-session data to estimate a first value”; 
“applying the one or more overlapping rules to the second network-session data to estimate a second value”; 
“processing the first value and the second value to estimate a correction factor”; and
“using the correction factor to normalize a raw score….”;  

also fall within the abstract “Mathematical Relationships/Correlations” because there must be some algorithm operations involve in order to 

Independent claim 5, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application.  The additional elements (a computer system, a first device, a second device, a network server) are recited at a high level of generality.  Other than reciting “by a computer system”, nothing in the claim element precludes the step from practically being performed in the mind, or by paper & pen. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps are mainly receiving/identifying data, applying rules, determining data and processing data. Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 5, Step 2B:  The additional elements (a computer system, a first device, a second device, a network server) are recited at a high level of generality to perform the steps1-10, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  
The steps are mainly receiving/identifying data, applying rules, estimating/calculating data (correction factor, a score)., normalize a score, determining data and processing data.


These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/output/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 5). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer 

Applicant’s Specification [0061, 00129], indicate a general-purpose computer readable medium perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to “a general-purpose/generic computer readable medium”, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Further, what Applicant is referring to (e.g., “in response to determining that the second network-session data includes the one or more fraudulent operations, generating… a training dataset that includes the second network-session data”; and 

 
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply creating/generating training data to train the computer system…”  which is organized method of human activities, but does not recite any particular configuration/specifics how the system control/automate the training data/algorithm changing the way of identifying/finding the fraudulent decision, and thus impacting the efficiency and accuracy of finding the fraud in a specific way.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Dependent claims 6-12, are merely add further details of the abstract steps/elements recited in claim 5, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 6-12 are also non-statutory subject matter.

Independent claim 13, 21:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 8, and product claim 21 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 5.  

The additional element (a processor, a computer readable storage medium containing instructions, a first/second device, a network server). There is no specificity regarding any technology, just broadly, execute the programming instructions, obtaining/receiving/identifying data, applying rules, determining data, calculating/normalizing data, processing data.  

It should be noted the limitations of the method claims are claimed recited in method claim 5 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13, 21 (step 2B):  There are additional elements (i.e.  a processor, a computer readable storage medium including instructions, a first/second device, a network server), are recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  


According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that 

Applicant’s Specification [0061, 00129], indicate a general-purpose computer readable medium perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to “a general-purpose/generic computer readable medium”, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  
Further, what Applicant is referring to (e.g., “in response to determining that the second network-session data includes the one or more fraudulent operations, generating… a training dataset that includes the second network-session data”; and 
“processing the training dataset to train the… thereby increasing accuracy of the ….in detecting fraudulent network data….” are recited at a high level of generality.

Dependent claim 14-20, and 22-24, are merely add further details of the abstract steps/elements recited in claim 13 and 21 respectively without including an improvement to another technology or technical field, an improvement to the functioning 

Viewed as a whole, the claims (5-24) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.  The argument that the instant application has made technical improvement and/or improve the computer functioning is unpersuasive.  
Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by 


Applicant's amendment and arguments with respect to newly amended claims 5, 13, 21, have been fully considered.  As to the prior art rejections, upon further search and consideration, it is found that Applicants amendments and arguments presented (Remarks filed on 12/21/2021) are deemed to be persuasive.  Accordingly claims 5-24 overcome prior art rejections over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the Alice 101 rejection to the Applicant’s claims.












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

The claimed invention (Claims 5-24) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process” which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:


Claim 5, Steps 1-10 of
receiving…. a first set of data-processing rules for processing a first network-session data, wherein the first network-session data identifies one or more operations performed….and wherein each data-processing rule of the first set of data-processing rules includes an expression that is applied to one or more first parameters associated with the first network-session data to estimate a first value representing characteristics associated with the one or more operations performed….;
receiving…. a second set of data-processing rules for processing a second network-session data. wherein the second network-session data identifies one or more operations performed by …. and wherein each data-processing rule of the second set of data-processing rules includes an expression that is applied to one or more second parameters associated with the second network-session data to estimate a second value representing characteristics associated with the one or more operations performed…;
identifying …. one or more overlapping data-processing rules that exist in both of the first set of data-processing rules and the second set of data-processing rules, wherein each data processing rule of the one or more overlapping data-processing rule is configured to process (i) the one or more first parameters to estimate the first value; and (ii) the one or more second parameters to estimate the second value;                                       

applying…. the one or more overlapping rules to the second network-session data to estimate the second value; 
processing…. the first value and the second value to estimate a correction factor; 
using…. the correction factor to normalize a raw score that indicates whether the one or more operations performed…..corresponding to one more fraudulent operations performed by ….; 
determining….and based on the normalized raw score that the second network-session data includes the one or more fraudulent operations; 
in response to determining that the second network-session data includes the one or more fraudulent operations, generating… a training dataset that includes the second network-session data; and 
processing the training dataset to train the… thereby increasing accuracy of the ….in detecting fraudulent network data from a plurality of …...

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of identifying rules, applying rules, comparing the collected traffic data to predefined values/parameters, and managing relationships or interactions (including following rules or instructions, e.g. applying the one or more overlapping data-processing rules to the first/second network-session data to estimate the first/second value).



Further, Step 1, 2, of (“receiving first set/second set of data processing rules”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/gathering/displaying data.  

Further, steps 4-7 of 
“applying…. the one or more overlapping data-processing rules to the first network-session data to estimate a first value”; 
“applying the one or more overlapping rules to the second network-session data to estimate a second value”; 
“processing the first value and the second value to estimate a correction factor”; and
“using the correction factor to normalize a raw score….”;  

also fall within the abstract “Mathematical Relationships/Correlations” because there must be some algorithm operations involve in order to 

Independent claim 5, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application.  The additional elements (a computer system, a first device, a second device, a network server) are recited at a high level of generality.  Other than reciting “by a computer system”, nothing in the claim element precludes the step from practically being performed in the mind, or by paper & pen. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The steps are mainly receiving/identifying data, applying rules, determining data and processing data. Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 5, Step 2B:  The additional elements (a computer system, a first device, a second device, a network server) are recited at a high level of generality to perform the steps1-10, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.  
The steps are mainly receiving/identifying data, applying rules, estimating/calculating data (correction factor, a score)., normalize a score, determining data and processing data.

are recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/output/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 5). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer 
Applicant’s Specification [0061, 00129], indicate a general-purpose computer readable medium perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to “a general-purpose/generic computer readable medium”, the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Further, what Applicant is referring to (e.g., “in response to determining that the second network-session data includes the one or more fraudulent operations, generating… a training dataset that includes the second network-session data”; and 

 
Applicant merely define a set of desirable results rather than defining a particular technology for achieving the set of desirable results. The instant claims simply creating/generating training data to train the computer system…”  which is organized method of human activities, but does not recite any particular configuration/specifics how the system control/automate the training data/algorithm changing the way of identifying/finding the fraudulent decision, and thus impacting the efficiency and accuracy of finding the fraud in a specific way.  In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more. Therefore, the Examiner notes neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself will be achieved using the instant application.   

Dependent claims 6-12, are merely add further details of the abstract steps/elements recited in claim 5, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 6-12 are also non-statutory subject matter.

The additional element (a processor, a computer readable storage medium containing instructions, a first/second device, a network server). There is no specificity regarding any technology, just broadly, execute the programming instructions, obtaining/receiving/identifying data, applying rules, determining data, calculating/normalizing data, processing data.  

It should be noted the limitations of the method claims are claimed recited in method claim 5 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions such as receiving/retrieving data, transmitting data that are well-understood, routine and conventional activities previously known to the industry. 
Thus, the user/computing devices are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor/server/computing device as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.   The additional element 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13, 21 (step 2B):  There are additional elements (i.e.  a processor, a computer readable storage medium including instructions, a first/second device, a network server), are recited at high level of generality and are generic computing components, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea. There are no hardware/machine/computing devices to actually perform the steps.  
These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  


Further, what Applicant is referring to (e.g., “in response to determining that the second network-session data includes the one or more fraudulent operations, generating… a training dataset that includes the second network-session data”; and 
“processing the training dataset to train the… thereby increasing accuracy of the ….in detecting fraudulent network data….” are recited at a high level of generality.

Dependent claim 14-20, and 22-24, are merely add further details of the abstract steps/elements recited in claim 13 and 21 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an 

Viewed as a whole, the claims (5-24) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


The prior art made of record and not relied upon is considered pertinent to applicant’s Disclosure.
Bhargava et al. (US Patent 8082349, identifying suspicious activities in real time and providing alerting so that interdiction may be performed. Historical customer behavior is used to identify and flag deviations in activity patterns. An HTTP data stream is parsed, intelligently filtered, and key data is extracted in real time).
Immorlica et al. (US 2007/0073579, disclosing Click-based algorithms to provide protection against fraudulent user clicks of online advertisements).

Schneider et al.  (US 2004/0153365, detecting fraudulent internet traffic). 
Boyd et al. (US 6662227) teaches analyzing traffic data in a distributed computing environment.
Garcia-Franco et al. (US 7668946) – Evaluate/predict traffic volume on the internet, location, hours of a day.
Chow et al. (US 2008/0004937) teaches generating of desirability of user's activity relative to a website that includes a plurality of web pages.
Dixon et al. (US 2006/0253578) -- Indicating website reputations during user interactions.
Ge et al. (US 2007/0255821, 11/413983) – Real-time Click Fraud Detecting and Blocking System.
Axe et al. (US 2006/0004628, 10/880972) –Adjusting Ad Cost using Ad score, document performance.
Messer (US Patent No. 7020622) teaches tracking commerce on the Internet provides for sub variable processing and includes web page scanning to discern fraud or improper content to insure proper promotion of select products within the network environment
Zhou et al. (US 2007/0129999) teaches fraud detection in web-based advertising (fraud score, bad IP address).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681